Citation Nr: 0105692	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  99-24 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Evaluation of service-connected acne vulgaris of the face 
and back, rated as 10 percent disabling, effective from 
July 26, 1994.  

2. Entitlement to a compensable disability rating for the 
residuals of a fracture of the left middle finger.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney 


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to 
January 1982.  

By an August 1998 rating action, the RO granted service 
connection for acne vulgaris of the face and back and 
assigned a 10 percent evaluation to this disability, 
effective from July 26, 1994.  Following notification of this 
decision, the veteran submitted a statement in August 1998 in 
which he appeared to express disagreement with the rating 
assigned to this service-connected disability.  In a January 
1999 decision which denied a compensable rating claim for the 
service-connected residuals of a fracture of the left middle 
finger, the Board of Veterans' Appeals (Board) referred the 
veteran's claim regarding the rating of his service-connected 
acne vulgaris to the RO for appropriate action.  Thereafter, 
by a May 1999 rating action, the RO denied an increased 
evaluation for the veteran's service-connected acne vulgaris.  

This case comes to the Board on appeal from the May 1999 
rating action of the No. Little Rock, Arkansas, Regional 
Office (RO).  In that decision, the RO, in pertinent part, 
denied a disability evaluation greater than 10 percent for 
the service-connected acne vulgaris of the face and back and 
also denied a compensable disability rating for the 
service-connected residuals of a fracture of the left middle 
finger.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims 

Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Due to the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand in the present case 
is also required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, a decision by the 
Board of Veterans' Appeals (Board) at this time would be 
potentially prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons as well, a remand is required.  

Specifically, with regard to the rating claim of the 
veteran's service-connected acne vulgaris, the Board notes 
that the veteran was most recently accorded a VA 
dermatological examination in April 1999.  Importantly, 
photographs of the affected areas of involvement were not 
taken at this evaluation.  The veteran has contended that his 
skin disorder is exceptionally repugnant.  In view of these 
assertions as well as the absence of photographs taken at the 
recent VA evaluation, the Board is of the opinion that, on 
remand, the veteran should be accorded another VA examination 

by a dermatologist which would include pertinent color 
photographs.  See, 38 C.F.R. § 4.118, Code 7800 (2000).  

Moreover, the Board acknowledges that the March 1999 VA 
examination provided relatively negative findings with regard 
to the service-connected residuals of a fracture of the 
veteran's left middle finger.  Importantly, however, in the 
substantive appeal which was received at the RO in December 
1999, the veteran's attorney requested consideration of this 
compensable rating claim under the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (2000) as well as DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

It is established Court doctrine that, in assigning a 
disability evaluation, VA must consider the effects of the 
disability upon ordinary use and flare-ups, and the 
functional impairment due to pain, weakened movement, excess 
fatigability, or incoordination.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. §§ 4.40, 4.45 (2000).  In view of these 
provisions, as well as the Veterans Claims Assistance Act of 
2000, the Board is of the opinion that, on remand, the 
veteran should be accorded a VA examination which will 
provide evidence that would adequately evaluate any 
functional loss that he may experience in his left middle 
finger due to pain in this extremity.  See DeLuca v. Brown, 
8 Vet.App. 202, 206 (1995).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's 
decision that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA, and 
private medical records pertaining to 
treatment that are not already on file.

2.  The RO should obtain the VA medical 
records for recent treatment that the 
veteran has received at the VA Medical 
Center (VAMC) in Little Rock, Arkansas 

which have not already been associated 
with the claims folder.  

3.  Thereafter, the RO should schedule 
the veteran for a VA examination by an 
appropriate specialist in order to 
determine the present nature and severity 
of the service-connected residuals of a 
fracture of the left middle finger.  The 
claims folder and a copy of this remand 
must be made available to the examiner, 
the receipt of which should be 
acknowledged in the examination report.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner should 
provide a discussion of any 
symptomatology, including any limitation 
of motion and ankylosis, found on 
examination to be associated with the 
fracture of the veteran's left middle 
finger.  Furthermore, the examiner should 
express an opinion as to whether any pain 
associated solely with this 
service-connected disability could 
significantly limit functional ability 
during flare-ups and whether the 
veteran's left middle finger exhibits 
weakened movement, excess fatigability, 
or incoordination attributable solely to 
the service-connected residuals of a 
fracture of the left middle finger.  The 
examiner's report should also include a 
complete rationale for all conclusions 
reached.  

4.  In addition, the RO should schedule 
the veteran for a VA examination by a 
dermatologist in order to determine the 
present nature and severity of the 
service-connected acne vulgaris of the 
face and back.  The claims folder and a 
copy of this remand must be made available 
to the examiner, the receipt of which 
should be acknowledged in 

the examination report.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
Unretouched color photographs must be 
taken and made available for review.  The 
examiner should provide a discussion of 
all symptomatology associated with this 
service-connected disorder, including a 
description of any resulting 
disfigurement, exudation, itching, 
extensive lesion, ulceration, exfoliation, 
crusting, and systemic or nervous 
manifestations.  See 38 C.F.R. § 4.118, 
Codes 7800 and 7806.  The examiner's 
report should also include a complete 
rationale for all conclusions reached.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

6.  When the development requested has 
been completed, the RO should 
re-adjudicate the issue regarding the 
evaluation of the service-connected acne 
vulgaris of the 

face and back, rated as 10 percent 
disabling, effective from July 26, 1994.  
In addition, the RO should also 
re-adjudicate the issue of entitlement to 
a compensable disability evaluation for 
the service-connected residuals of a 
fracture of the left middle finger.  The 
RO's re-adjudication of the veteran's 
rating claim regarding his 
service-connected acne vulgaris, should 
include consideration of staged ratings.  
See Fenderson v. West, 12 Vet. App. 119 
(1999).  

If the benefits sought on appeal remain 
denied, the veteran and his attorney 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
all applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board for 
further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THERESA M. CATINO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


